 


109 HR 2349 IH: Creating Access to Rides Act
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2349 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Ms. Moore of Wisconsin introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To authorize the Secretary of Health and Human Services to make grants to improve access to dependable, affordable automobiles by low-income families. 
 
 
1.Short titleThis Act may be cited as the Creating Access to Rides Act. 
2.Grants for low-income car ownership programs 
(a)In generalSection 403(a) of the Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the following: 
 
(6)Grants for low-income car ownership programs 
(A)PurposesThe purposes of this paragraph are to— 
(i)assist low-income families obtain dependable, affordable automobiles to improve their employment opportunities and access to training; and 
(ii)provide incentives to States, Indian tribes or tribal organizations, localities, and nonprofit entities to develop and administer programs that provide assistance with automobile ownership for low-income families. 
(B)DefinitionsIn this paragraph: 
(i)LocalityThe term locality means a municipality that does not administer a State program funded under this part. 
(ii)Low-income familiesThe term low-income families means families with total income of not more than 200 percent of the poverty line (as defined in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section applicable to a family of the size involved). 
(iii)Nonprofit entityThe term nonprofit entity means a school, local agency, organization, or institution owned and operated by 1 or more nonprofit corporations or associations, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual. 
(C)Authority to award grantsThe Secretary may award grants to States, counties, localities, Indian tribes or tribal organizations, and nonprofit entities to promote improving access to dependable, affordable automobiles by low-income families. 
(D)Grant approval criteriaThe Secretary shall establish criteria for approval of an application for a grant under this paragraph that include consideration of— 
(i)the extent to which the proposal, if funded, is likely to improve access to training and employment opportunities and child care services by low-income families by means of car ownership; 
(ii)the level of innovation in the applicant’s grant proposal; and 
(iii)any partnerships between the public and private sector in the applicant’s grant proposal. 
(E)Use of funds 
(i)In generalA grant awarded under this paragraph shall be used to administer programs that assist low-income families with dependable automobile ownership, and maintenance of, or insurance for, the purchased automobile. 
(ii)Supplement not supplantFunds provided to a State, Indian tribe or tribal organization, county, or locality under a grant awarded under this paragraph shall be used to supplement and not supplant other State, county, or local public funds expended for car ownership programs. 
(iii)General rules governing use of fundsThe rules of section 404, other than subsection (b) of that section, shall not apply to a grant made under this paragraph. 
(iv)Rule of interpretationFor purposes of any requirement, limitation, or prohibition imposed on an individual or family by or pursuant to this part, assistance provided to a low-income family pursuant to a program referred to in clause (i) shall not be considered assistance under a State program funded under this part. 
(F)ApplicationEach applicant desiring a grant under this paragraph shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require. 
(G)Reversion of fundsAny funds paid from to a grant made under this paragraph that are not expended within 3 years after the date the grant is awarded shall be available for redistribution among other grantees in such manner and amount as the Secretary may determine, unless the Secretary extends by regulation the time period to expend the funds. 
(H)Limitation on administrative costs of the SecretaryNot more than an amount equal to 5 percent of the funds appropriated to make grants under this paragraph for a fiscal year shall be expended for administrative costs of the Secretary in carrying out this paragraph. 
(I)EvaluationThe Secretary shall, by grant, contract, or interagency agreement, conduct an evaluation of the programs administered with grants awarded under this paragraph. 
(J)Limitations on authorization of appropriationsThere are authorized to be appropriated to the Secretary for grants under this paragraph $50,000,000 for each of fiscal years 2006 through 2010. . 
(b)Authority to use funds in individual development accounts for car ownership, maintenance, and insurance 
(1)Accounts established under the TANF program 
(A)Additional qualified purpose for use of fundsSection 404(h)(2)(B) of the Social Security Act (42 U.S.C. 604(h)(2)(B)) is amended by adding at the end the following: 
 
(iv)Qualified automotive expendituresQualified automotive expenditures paid from an individual development account directly to the persons to whom the amounts are due. . 
(B)DefinitionSection 404(h)(5) of the Social Security Act (42 U.S.C. 604(h)(5)) is amended by adding at the end the following: 
 
(J)Qualified automotive expendituresThe term qualified automotive expenditures means expenditures for the purchase or maintenance of an automobile, or for insurance for an automobile. . 
(2)Accounts established under the Assets for Independence programSection 404(8) of the Assets for Independence Act (42 U.S.C. 604 note) is amended by adding at the end the following: 
 
(E)Qualified automotive expenditures 
(i)In generalQualified automotive expenditures paid from an individual development account directly to the persons to whom the amounts are due. 
(ii)DefinitionIn clause (i), the term qualified automotive expenditures means expenditures for the purchase or maintenance of an automobile, or for insurance for an automobile. . 
 
